OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of Invention I, claims 1-39 and 50; Species I-B, claim 20; and Species III-A, claims 20-23, in the reply filed on 17 October 2022 is acknowledged. Claims 19 and 24-27 (species), and claims 40-49 (inventions) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and inventions, there being no allowable generic or linking claim.
In view of the foregoing, claims 1-50 are pending; claims 19, 24-27, and 40-49 have been withdrawn; and claims 1-18, 20-23, 28-39, and 50 are under consideration and have been examined on the merits.

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the specification filed 28 July 2021. Further, italics are utilized hereafter to emphasize the text/issue associated therewith.

Information Disclosure Statement
The information disclosure statements (IDS) filed 05 October 2021; 07 January 2022; 02 March 2022; 10 March 2022; 05 May 2022; and 11 July 2022 have been considered.

Specification
The disclosure is objected to because of the following informalities:
[p. 8, ln. 13] – “ranges” constitutes improper grammar; “range
[p. 9, ln. 8; p. 11, ln. 14; p. 21, ln. 22; p. 41, ln. 1, 14, 15, 30; p. 42, ln. 10, 24, 29; p. 43, ln. 12, 13, 16; Table 3; p. 44, ln. 10, 15; Table 4; p. 45, ln. 5, 6, 19, 29; p. 46, ln. 12] – “cloisite” is objected to as it constitutes a trade name or mark used in commerce, of which should be accompanied by the generic terminology, and capitalized or include a proper symbol following the term indicating its use in commerce (e.g., ®); see MPEP 608.01(v)(I) and (v)(II)
It is also respectfully suggested to review the use of other trade names/marks throughout the specification for inclusion of proper capitalization and/or commerce symbol (see pp. 15-18, 28-31, 39, 41-47)
Appropriate correction is required.

Claim Objections
Claims 1, 8, 9, 19, 21, 23-27, 33, and 39 are objected to because of the following informalities:
[claims 1 and 39] – the respective preambles recite “biodegradable barrier paper laminate”, however, the dependent claims refer to the “biodegradable paper barrier laminate”
To correct the issue(s), it is suggested to amend the preambles of claims 1 and 39 to recite paper barrier so as to be in accordance with all of the dependent claims
It is noted that for simplicity, the dependent claims are interpreted for examination on the merits as if the respective preambles recited “biodegradable paper barrier laminate”, per the aforesaid suggestion
[claims 8 and 9] – regarding the respective recitations of the test method, both “draft” and “oct.” are objected to for lacking capitalization, of which is required for at least the abbreviation of the month
To correct the issue(s), it is suggested to amend claims 8 and 9 as follows: “(Draft Oct. 2019)”
[claims 19 and 24-27] – the status indicators of the aforesaid claims are objected to, as they indicate “(Original)”, however, in view of 37 CFR.1.121(c) and the Election of Species confirmation above, should have the status indicator of “(Withdrawn)” – i.e., see the indicators for claims 40-49 which were appropriately changed in response to the Restriction Requirement
[claims 21 and 23] – the use of alternative spellings (specifically the letters “s” or “z”) of the base word “hydrolyze”, i.e., “hydrolysed” in claim 21 versus “hydrolyzation” in claim 23, is objected to for inconsistency; it is suggested to amend claim 21 as “hydrolyzed”
[claim 23] – missing the percentage symbol at the end of the sentence, i.e., “about 70% to about 100%”
[claim 33] – the phrase “wherein the hydrophilic nanoplatelets comprise above 90% in weight” is respectfully objected to for awkward wording/grammar
To correct the issue(s), the following limitation is suggested as a replacement for the limitation of claim 33: “wherein the water-dispersible barrier layer comprises greater than 90 wt.% of hydrophilic nanoplatelets”
[claim 39] – the use of “The” at the beginning of the preamble is objected to for constituting improper grammar, as claim 39 is an independent claim and thus “A biodegradable paper barrier laminate” has not been previously introduced
To correct the issue, please amend as follows: “[[The]]A biodegradable”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 10, 17, 20-23, 30, 37, 38, and 50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, the limitation(s) of “even after mechanical stress, such as typical web handling or consumer handling stresses” renders the claim indefinite for multiple reasons. 
First, the limitation “such as typical web handling or consumer handling stresses” constitutes examples of handling occurrences/stresses. It is unclear whether the biodegradable paper barrier laminate (hereinafter “laminate”) is required to exhibit the claimed WVTR after said stresses, or if they are merely exemplary in nature. As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim, i.e., the scope of protection sought. Applicant is directed to MPEP 2173.05(d), which states that description of examples/preferences is properly set forth in the specification rather than the claims, wherein examples/preferences in a claim leads to confusion over the intended scope of the claim. 
Second, and in view of the foregoing issue, one of ordinary skill in the art cannot readily envisage, nor would be reasonably apprised of the metes and bounds of the scope of the claim, as the mechanical stress is not quantified, nor is there a measurement method (or standard/conditions therefor) recited. In the absence thereof, the overall amount(s) and degree(s) of stress which the laminate is capable of being subject to, prior to being tested for and maintaining the claimed WVTR, is unclear. Said in another way, it is unclear how the mechanical stress is measured/determined, and therefore the amount of damage/distortion which the laminate can withstand (resultant from the degree/duration/type of the mechanical stress) and thereafter still exhibit a WVTR within the claimed range, is not clear and cannot be readily envisaged. 
It is also noted that (i) the exemplary occurrences/stresses recited are also extremely broad and/or variable, as not all consumers handle materials in a similar manner and not all web handling processes are conducted at the same speeds/tensions (see MPEP 2173.04 and 2173.05(b)); and (ii) the specification discloses properties of the paper which can be quantified and specified to characterize the level of stress which it is capable of withstanding, said stress resulting from high-speed manufacturing and shipping processes [pp. 15-16; Table 2], but does not disclose or otherwise suggest corresponding properties of the laminate.
In view of the foregoing, the broadest reasonable interpretation of claim 5 for examination on the merits, in view of Applicant’s specification (see MPEP 2111), is such that the laminate is (merely) required to exhibit the claimed WVTR after being subject to mechanical stress of any degree, duration, or form.
Regarding claim 6, the limitation “even after exposure to several variation cycles of the environmental relative humidity between 10% and 90%” renders the claim indefinite. “Several” is a relative and/or subjective term (see MPEP 2173.05(b)(I), (b)(IV)); the specification does not explicitly define several nor suggest a quantity associated therewith. As such, it is unclear whether several is to be interpreted as (e.g.) 2 to 5 cycles, or if it encompasses thousands (or more) cycles. Additionally, it is unclear what constitutes a “cycle”, given that (e.g.) neither a duration nor a temperature (nor any other conditions regarding the variation cycles) are specified in the claim. Therefore, the scope of protection sought regarding the capability of the laminate to maintain the WVTR after cyclic humidity exposure is unclear – one of ordinary skill in the art would not be reasonably apprised of nor could readily envisage the metes and bounds of the scope of the claim.
In view of the foregoing, the broadest reasonable interpretation of claim 6 for examination on the merits, in view of Applicant’s specification, is such that the laminate is required to exhibit the claimed WVTR after being subject to a RH within the claimed range (10-90%) for any duration of time, at any temperature, and for any time interval between cycles, minimum of two cycles (as the plain meaning of several is a plurality, i.e., more than one). 
Regarding claim 10, it is first noted that Applicant’s specification defines “about” as ± 20% relative to the value modified thereby [p. 7, ln. 20-23]. As such, the broadest reasonable interpretation of the range recited in claim 10 of “between about 50 and about 100 percent” is from 30 to 100 percent, i.e., inclusive of the lower bound (30) and upper bound (100) percentages. 
In view of the foregoing, the limitation “wherein the biodegradable paper barrier laminate comprises between about 50 percent and about 100 percent, by weight, of natural fibers” renders the claim indefinite, as it is unclear how the laminate, inclusive of multiple layers comprising biodegradable polymeric material as set forth in claim 1, can be defined by 100 wt.% fibers. 
For examination on the merits, claim 10 is interpreted as if it is the biodegradable paper layer a) which is being limited, and not the laminate overall – in other words, as if claim 21 was amended as follows: “wherein the biodegradable paper layer comprises between about 50 percent and about 100 percent, by weight, of natural fibers”. The aforesaid amendment is suggested in order to overcome the issue(s). 
Regarding claim 17, it is unclear whether the limitation requires (i) that the biodegradable polymers of the first and second polymeric layers be different from one another; or (ii) that one of the first or second biodegradable polymeric layers comprises more than one biodegradable polymer (i.e., two or more), wherein at least two of the plurality (i.e., more than one) of biodegradable polymers are different from one another. It is the Examiner’s position that Applicant may have intended the latter, (ii), however, the exact phrasing/terminology introduces confusion into the claim such that the intended interpretation is not clear. For examination on the merits, claim 17 is interpreted wherein either of (i) or (ii) being exhibited reads on the limitations thereof. In other words, claim 17 is interpreted as requiring that biodegradable polymers of the first and second polymeric layers be different from one another, or that one of the first and second polymeric layers comprises multiple biodegradable polymers, where at least two of the multiple are different from one another. Clarification via response and/or amendment is respectfully requested/suggested, in order to render the record clear. 
Regarding claim 20, the limitation of “such as polyvinyl alcohol, polyethylene oxide, methylcellulose, or sodium alginate” renders the claim indefinite, as it is unclear whether the aforesaid species of water-soluble polymer constitute examples or limiting species, thereby leading to confusion over the scope of the claim (see MPEP 2173.05(d) – description of examples is properly set forth in the specification rather than the claims; see also the grounds of rejection of claim 5 above). 
In view of the Species Election above, and to facilitate compact and expedient prosecution, claim 20 is interpreted for examination on the merits as if the water-soluble polymer species are limiting – in other words, as if the claim recited/was amended as follows: “comprise at least one water-soluble polymerselected from polyvinyl alcohol, polyethylene oxide, methylcellulose, or sodium alginate”. To overcome the issue, it is suggested to amend the claim in accordance with the aforesaid interpretation. It is noted that Applicant has elected polyvinyl alcohol for examination on the merits, inclusive of the aforesaid species recited in claim 20, and the limitations of claims 21-23. 
Regarding claim 30, the limitation of the barrier layer being “distinct from the biodegradable polymeric layers observed via optical microscopy or scanning electron microscopy” renders the claim indefinite. Under the plain meaning of “distinct”, it is the Examiner’s position that that claim would be definite, but broad – the requirement being that one of ordinary skill in the art visually be able to distinguish the layers from one another (e.g., encompassing the layers having different colors, particle loading levels, microstructure/morphology, etc.; and under any microscopy level/technique).
However, the specification at [p. 11, ln. 3-11] defines distinct, stating: “By distinct, it is meant that the barrier layer 30 between the biodegradable polymeric layers 20 and 40 comprises substantially nanoplatelets only, and that the boundaries between the barrier layer 30 and the surrounding biodegradable polymeric layers 20 and 40 are distinguished by a large composition change over a small distance, creating a sharp boundary that is readily visible by microscopy techniques known in the art”. 
The aforesaid definition cited from the specification is itself unclear, given that (1) comprises is an open (i.e., non-exclusive) transitional phrase (see MPEP 2111.03(I)); (2) substantially is defined in the spec. at [p. 8, ln. 1-4] as modifying a particular value by ± 10%, however, no value is recited regarding the nanoplatelets, and thus substantially in the aforesaid context constitutes an ambiguous approximation; (3) only is in contrast to each of comprises and substantially; and (4) relative terms of degree including large, small, sharp, and readily (visible) are utilized (in the subsequent sentence) to clarify the definition of “distinct” (see MPEP 2173.05(b)). 
In view of (1)-(4) identified above, and given (5) that the nanoplatelets are not recited/required explicitly by claim 30 or claim 1 (upon which claim 30 is dependent), it becomes unclear whether the broadest reasonable interpretation of claim 30 in view of the specification should be (i) that nanoplatelets are required to be present in the dispersible barrier layer (in any amount), thereby resulting in/to read on the claimed distinction; or (ii) if the aforecited portion of the specification constitutes a “loose-definition” where the nanoplatelets were referenced to exemplify a sharp boundary and compositional change, and not necessarily that the nanoplatelets are required to be present in the barrier layer to meet the claimed “distinct” limitation as observed via microscopy. 
In view of the totality of the foregoing, and given that other dependent claims (e.g., 33) define the water-dispersible barrier layer based on the presence and amount of nanoplatelets, it is the Examiner’s position that the broadest reasonable interpretation of claim 30 (in accordance with MPEP 2111) is such that nanoplatelets are not required to be present in the water-dispersible barrier layer to read on the claimed barrier layer being distinct from the biodegradable polymeric layers via microscopy. In other words, the water-dispersible barrier layer being (e.g.) a different color and/or substantially larger thickness relative to the biodegradable polymeric layers, both observable via microscopy, would read on the limitations of claim 30. 
In order to overcome/clarify the issues, it is respectfully suggested to either (A) amend the claim to specify the presence/amount of nanoplatelets in accordance with the aforecited portion of the specification which (presumably) defines “distinct”, or to (B) clarify via response that the layers being distinct does not require the presence of nanoplatelets. 
Regarding claim 37, similar to the grounds of rejection of claims 5 and 20 above, the limitation “such as natural montmorillonite or synthetic hectorite” renders the claim indefinite, as it is unclear whether the recited smectite species constitute examples/preferences or limiting (i.e., required) species. As such, one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the claim (see MPEP 2173.05(d)). In order to overcome the issue, it is suggested to strike the exemplary language such as, and positively recite or strike the species. For examination on the merits, claim 37 is interpreted (broadly, in view of the specification) where any hydrophilic smectite nanoplatelet reads thereon. 
Regarding claim 38, the recitation of sodium “cloisite” in the claim (from the phrase “traded as sodium cloisite”) renders the claim indefinite – as stated above in the objection(s) to the specification, Cloisite® is a registered trade name/mark of commerce to BYK. The use of the name/mark in the claim to identify or describe the particular material/product renders the claim indefinite under the requirements of 112(b); and not only renders the claim indefinite, but also constitutes the improper use of the trade name/mark (see MPEP 2173.05(u)). Given that the claim recites “purified cation-exchanged bentonite” (i.e., identification of the general material) prior to the recitation of “traded as sodium cloisite”, the intended scope of the claim is further confusing. To overcome the issue, it is respectfully suggested to strike “traded as sodium cloisite” from the claim. For examination on the merits, claim 38 is interpreted where any purified cation-exchanged bentonite reads thereon – i.e., Na-Cloisite® is not required to meet the limitations of the claim.
Regarding claim 50, the limitation of “the package material” renders the claim indefinite, as it lacks sufficient/proper antecedent basis – there is no prior recitation of a package material. For examination on the merits, claim 50 is interpreted as “[[the]]a package material”, and the aforesaid interpretation is suggested as an amendment in order to overcome the improper antecedent basis issue. 
Also regarding claim 50, it is noted that claim 50 (dependent upon claim 40) is directed to a product (laminate), specifically the laminate according to claim 40, however, claim 40 (i) has been withdrawn from consideration; (ii) is indefinite for one or more issues (not detailed herein, however, see ln. 4-5); and (iii) is not directed to a product, but rather, a method of making a product (e.g., see the preamble of withdrawn claims 40 and 46-49). In view of (1) the mismatch between the inventions specified by the preambles; (2) claim 40 being withdrawn and examination based on the elected product; (3) in consideration of MPEP 2113 (product-by-process limitations) and the aforesaid indefiniteness issue(s) associated with claim 40; and (4) to facilitate compact and expedient prosecution of the instant application, claim 50 is interpreted for examination on the merits as if it were dependent upon claim 1, i.e., as if the biodegradable paper barrier laminate of claim 1 is utilized in (i.e., forms at least a portion of) a package material for one or more absorbent articles. It is suggested to amend claim 50 in accordance with the aforesaid interpretation.
Should Applicant disagree with the interpretation and suggested correction, and desires/intends for the process limitations to be considered as part of the product claim, the Examiner respectfully suggests amending claim 50 to include (i.e., explicitly recite) the process steps as product-by-process limitations. 
Claims 21-23 are indefinite and rejected under 112(b) as they are dependent upon indefinite claim 20 and therefore include (and do not remedy) all of the indefiniteness issues of claim 20 identified above. 
Appropriate action is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 17, 39, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berlin et al. (US 2002/0127358; “Berlin”).
Regarding claim 1, Berlin discloses a packaging laminate inclusive of the following layers/materials, and disposed in the following sequential order: (a) biodegradable/compostable paper or paperboard layer of cellulose-based fiber [Fig. 2, (23)]; (b) biodegradable polymeric adhesive layer – ethylene vinyl acetate (EVA) [Fig. 2, (24)]; (c) biodegradable polymeric oxygen gas barrier layer – aqueous dispersion coated polyvinyl alcohol (PVOH) [Fig. 2, (22)]; (d) biodegradable/thermosealable polymeric liquid barrier – preferably polylactic acid (PLA) [Fig. 2, (11)]. The laminate (a/b/c/d, i.e., 23/24/22/11) is biodegradable/compostable [Abstract; 0001, 0010-0012, 0026-0029, 0032-0034, 0046, 0056]. The packaging laminate of Berlin anticipates the claimed biodegradable paper barrier laminate comprising layers (a)-(d) disposed in the claimed sequential order.
It is noted that the broadest reasonable interpretation of the scope of claim 1, in view of the specification, is such that the use of the phrase “disposed on” to define the arrangement relationship between the layers (and respective opposing surfaces) does not exclude intervening materials/layers. In other words, the scope of claim 1 is broad such that (e.g.) an adhesive layer may be located between layers (a) and (b).
Regarding claim 11, as stated in the grounds of rejection of claim 1 above, the (a) paper layer is formed from (i.e., comprises) cellulose-based fibers.
Regarding claim 17, in view of the rejection and interpretation of claim 17 under 35 U.S.C. 112(b) above, it is first noted that layer (b) biodegradable EVA adhesive is a different biodegradable polymer than that of (d) biodegradable PLA, of which anticipates the interpretation of claim 17 set forth above. Additionally/alternatively, Berlin discloses that layer (d), preferably PLA, may include copolymers of poly L-lactic and D-lactic acid [0026], as well as combinations/mixtures of PLA with other biodegradable polymers (e.g., caprolactone) [0026], of which also reads on the alternative interpretation of claim 17 above. 
Regarding claim 39, as set forth above in the grounds of rejection of claim 1, Berlin discloses the laminate defined by layers (a)-(d), i.e., a/b/c/d. Additionally, Berlin discloses that an additional biodegradable adhesive layer (e.g., EVA – layer b) may be applied between the oxygen barrier layer (PVOH – layer c) and the liquid barrier layer (PLA – layer d), thereby improving strength and adhesion of the packaging laminate [0032, 0033, 0045].
As such, Berlin reasonably discloses the laminate defined by a/b/c/b/d, wherein layers (a), (b), (c), and (d) are as defined above in the grounds of rejection of claim 1. The respective (b) biodegradable adhesive layers of the aforesaid laminate of Berlin anticipate the claimed first biodegradable polymeric layer (b) and the biodegradable adhesive layer (d). In other words, the laminate of Berlin of a/b/c/b/d reads on the material and arrangement limitations of the claimed a/b/c/d/e. 
Regarding claim 50, in view of the rejection and interpretation of claim 50 under 35 U.S.C. 112(b) above, Berlin discloses the packaging laminate in the grounds of rejection of claim 1, and further states that the packaging laminate can be formed into a packaging container by conventional tube or fold forming methods [0055]. As such, Berlin anticipates the packaging laminate being formed into a package material (i.e., comprising at least a part of a package material). 
The limitation in the claim of the package material being “for one or more absorbent articles” constitutes a statement of the intended use of the article, analogous to the circumstances presented/discussed in MPEP 2111.02(I) and (II). In other words, the claim does not positively recite one or more absorbent articles physically packaged in the package material, but rather, states that the package material is “for” said articles. As such, claim 50 is interpreted for examination on the merits in accordance with the guidelines set forth in the cited MPEP section(s), where the package material disclosed in the prior art must be capable of performing the intended use.
In the instant case, the packaging container of Berlin (formed from the packaging laminate) includes both moisture and oxygen barrier layers, is suitable for use in containing liquid foods [Abstract; 0002], and exhibits excellent gas and moisture barrier properties [0056, 0057]. In view of the foregoing, given that the absorbent article is not limited in any way, and in the absence of objective evidence to the contrary, the packaging container of Berlin would have been capable of performing the intended use, i.e., capable of storing/containing absorbent articles (e.g., tampon, cotton swap/pad) therein. As such, the packaging container of Berlin anticipates/reads on all of the limitations of claim 50. 

Claims 1, 2, 10-14, 17, 18, 20, 32, and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noda et al. (US 2020/0269554; “Noda”).
Regarding claim 1, Noda discloses a biodegradable barrier material for packaging applications such as bags and soft packages, said barrier material exhibiting excellent gas and water vapor barrier properties [Abstract; 0001, 0002, 0043, 0047, 0048, 0147-0149]. The barrier material (hereinafter interchangeably “laminate” or “barrier laminate”) comprises the following layers/materials, and disposed in the following sequential order: (a) base material – paper; (b) water vapor barrier – EVA and may also include PVOH; (c) gas barrier – water-dispersible/soluble PVOH; (d) biodegradable resin – PVOH [0029, 0055-0057, 0065, 0066, 0074-0076, 0079, 0081-0086, 0088-0091, 0106-0108, 0128-0130, 0145, 0146]. See MPEP 2131.02(II) – when a prior art reference clearly names a species, the species is anticipated, no matter how many other species are additionally named. The barrier laminate of Noda (a/b/c/d) anticipates the claimed biodegradable paper barrier laminate comprising layers (a)-(d) disposed in the claimed sequential order.
Regarding claim 2, Noda discloses that the (a) base paper exhibits a grammage of from 20-600 g/m2 [0082]; the (b) water vapor barrier layer exhibits a grammage (coating weight) of 3-50 g/m2 [0124]; the (c) gas barrier layer exhibits a grammage of 0.2-20 g/m2 [0126]; and the (d) biodegradable resin layer typically exhibits a thickness of 10-300 [Symbol font/0x6D]m and may exhibit a coating weight of about 2 to 20 g/m2 [0128-0130, 0140-0143]. Through simple calculation, the minimum total grammage of the laminate is 25.2 g/m2, and the maximum total grammage of the laminate is 690 g/m2, of which is within and thereby anticipates the claimed range of about 20 to about 1,000 g/m2.
Regarding claim 10, Noda discloses that the (a) base paper is (1) formed from natural fibers such as hardwood and softwood bleached kraft pulp, as well as recycled/de-inked paper pulp, inter alia; (2) does not require any auxiliary/papermaking agents; and (3) discloses an example utilizing typical papermaking agents which amount to 0.68 wt.% relative to the total weight of the dry weight of the pulp [0074-0084, 0163, 0164]. Given the breadth of the claimed range in view of Applicant’s definition of about referring to [Symbol font/0xB1] 20%, and in view of the aforesaid disclosure/teachings of Noda, it can be said that Noda reasonably discloses the (a) base paper being formed from approximately 99 wt.% pulp fibers, remainder auxiliary/papermaking additive(s)/agent(s), of which anticipates the claimed range. 
Regarding claim 11, the grounds of rejection of claim 10 above read on the limitations of claim 11 – as disclosed by Noda, the base paper is formed from natural fibers, and names multiple overlapping species relative to those claimed, of which are common in the art [0075, 0076, 0081]. 
Regarding claim 12, as discussed above in the grounds of rejection of claims 10 and 11, Noda explicitly discloses that the natural fibers of the (a) base paper may be wood or pulp fibers [0074-0076, 0081].
Regarding claim 13, as discussed above in the grounds of rejection of claim 10, Noda discloses that the fibers of the (a) base paper may be de-inked pulp fibers and/or recycled paper pulp [0076]. Given the breadth of the claim, and given that Noda explicitly names de-inked/recycled pulp fibers, it stands to reason that one of ordinary skill in the art would be able to determine via microscopy that the base paper is formed from said de-inked/recycled pulp fibers (i.e., that the de-inked/recycled fibers are present and/or the presence thereof is indicated on the packaging). 
Regarding claim 14, Noda discloses that the (a) base paper may be surface-sized on one or both surfaces; and/or coated with chemical agents and pigments including PVOH and clays; or coated with gas barrier layer (c) [0079, 0084]; or alternatively, may be glassine paper [0081]. 
Regarding claim 17, the grounds of rejection of claim 1 above read on the limitations of claim 17. The (b) water vapor barrier layer may be formed from a mixture of EVA and PVOH, thereby reading on the interpretation of claim 17 set forth above in the rejection under 35 U.S.C. 112(b). Alternatively, the (b) water vapor barrier layer may be defined solely by EVA as the polymeric species, of which is different than the (d) resin layer formed from PVOH, thereby also reading on the alternative interpretation of claim 17.
Regarding claim 18, Noda discloses that the (b) water vapor barrier layer can be configured from multiple (sub)layers (i.e., two or more) of the polymeric composition thereof (i.e., EVA optionally with PVOH) [0124, 0125] (reads on (b) first biodegradable polymeric layer comprising more than one sublayer). 
Regarding claim 20, as set forth above in the grounds of rejection of claim 1, the (b) water vapor barrier layer may include (with EVA) PVOH, wherein the (b) water vapor barrier layer reads on the claimed first biodegradable polymeric layer (b). Further, the (d) resin layer also may be formed from PVOH, wherein the (d) resin layer reads on the claimed second biodegradable polymeric layer (d). As such, both layers (b) and (d) include PVOH, thereby reading on the limitations of claim 20. 
Regarding claim 32, Noda discloses that the (c) gas barrier layer (water-dispersible/soluble PVOH; reads on the claimed water-dispersible barrier layer (c)) may be configured from multiple (sub)layers (i.e., two or more) of the polymeric composition thereof [0127]. 
Regarding claim 50, in view of the rejection and interpretation of claim 50 under 35 U.S.C. 112(b) above, Noda discloses the barrier laminate in the grounds of rejection of claim 1, and further states that the laminate can be formed into a packaging container such as bags, boxes, cups, and soft packaging, suitable for use in food packaging applications and providing increased protection to the content from oxidation and moisture degradation [0021, 0043, 0047, 0082, 0146-0149]. As such, Noda anticipates the packaging laminate being formed into a package material (i.e., comprising at least a part of a package material). As set forth above in paragraph 48, claim 50 is interpreted for examination on the merits where the package material disclosed in the prior art must be capable of performing the intended use.
In the instant case, in view of the foregoing, and given that the absorbent article is not limited in any way, the packaging container of Noda would have been capable of performing the intended use, i.e., capable of storing/containing absorbent articles (e.g., tampon, cotton swap/pad) therein, absent objective evidence to the contrary. As such, the packaging container of Noda anticipates/reads on all of the limitations of claim 50. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious/unpatentable over Noda as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(2). 
Regarding claims 3-6, Noda discloses the biodegradable barrier laminate set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2), inclusive of layers (a)-(d). Further, Noda explicitly discloses that the water vapor permeability (i.e., WVTR) of the barrier laminate can be 100 g/m2/day or less at a temperature of 40°C and a RH difference of 90%, including 3.5 g/m2/day or less [003-0035, 0052, 0058-0064]. 
Additionally, as stated above in the grounds of rejection of claim 1, the (b) water vapor barrier layer is formed from EVA, may include PVOH [0086, 0088], and may contain a flat-shaped clay pigment incorporated therein in an amount of up to 95 wt.%, of which improves the water vapor barrier properties and adhesion to the (c) gas barrier layer [0089-0092, 0095]. Further, as stated below in the rejection of claims 33-38 under 35 U.S.C. 103 (see 112-122 for further details), the (c) gas barrier layer may also include the aforesaid clay pigments, in amounts up to about 91 wt.%. As stated above in the grounds of rejection of claim 2, the overall grammage of the barrier laminate of Noda is within the range recited in claim 2. 
Given (1) that Noda explicitly states that the barrier laminates may exhibit a WVTR within the range of less than 100 g/m2/day, including less than 3.5 g/m2/day, at a RH difference of 90%; and (2) that the barrier laminate of Noda is identical to that which is claimed, and substantially identical or identical to the laminate which is disclosed in terms of base paper and pulp/fibers thereof, biodegradable polymer species (PVOH), the presence (and high weight amounts) of the clay in one or more layers, and, among other factors, the laminate grammage and individual layer grammage/coat weight for the aforesaid, in (3) the absence of factually-supported objective evidence to the contrary, there is (4) a strong and reasonable expectation that the barrier laminate of Noda would have (a) inherently exhibited a WVTR within the ranges recited in claims 3-6 in accordance with the respective ASTM test methods, and/or (b) that the laminate would have exhibited a WVTR range which would have encompassed or overlapped with the claimed ranges, and thus the (claimed) ranges would have been recognized as obvious variants thereof by one of ordinary skill in the art (see MPEP 2112(V); 2112.01(I), (II); 2144.05(I)).
Regarding claims 7-9, in view of the grounds of rejection of claims 3-6 above, and the grounds of rejection of claim 1 under 102(a)(2), given that the laminate of Noda is (1) disclosed as biodegradable, and (2) identical or substantially identical to the claimed and disclosed biodegradable paper barrier laminate in terms of (at least): (a) the layer materials (i.e., paper, PVOH + clay, EVA), wherein PVOH and EVA are water-soluble and biodegradable, and the paper may be recycled and/or formed from recycled fibers or formed from species which are claimed (i.e., glassine paper); (b) grammage/coating weights/thicknesses thereof; and (c) overall grammage of the laminate, it stands to reason, in the absence of factually-supported objective evidence to the contrary, that the laminate of Noda would have been inherently biodegradable and recyclable in accordance with the claimed test methods (OECD 301B test; PTS RH:021/97 Draft Oct. 2019), and/or it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention that the laminate of Noda would have exhibited the aforesaid biodegradable/recycle ranges/pass result, as claimed (see MPEP 2112(V); 2112.01(I), (II); 2145). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(2), further in view of Nyflött et al. (US 2021/0245481; “Nyflött”).
Regarding claim 15, Noda discloses the biodegradable barrier laminate set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2), inclusive of layers (a)-(d). Paper layer (a) may be formed in any manner known in the art [0076-0079].
Noda is silent with respect to the paper layer being foam-formed.
However, it is noted that claim 15 constitutes a product-by-process claim (see MPEP 2113(I), (II)). Patentability of a claimed product does not depend on its method of manufacture, however, the structure (of the product) implied by the claimed process steps should be considered if the process steps would be expected to impart distinctive structural characteristics to the product. It is noted that claim 15 merely recites (generally) the process, and does not list any specific steps. Further, the specification does not disclose/suggest any other information/relevant steps associated with the claimed foam-forming process – i.e., the only recitation thereof is in claim 15.
In view of the foregoing, the structure implied by the claimed product-by-process limitation is such that (presumably) the (a) biodegradable paper layer would exhibit at least some degree of porosity or expanded structure.
Nyflött, directed to paper-based packaging laminates including layer(s) of water-soluble PVOH with clay, teaches that the paper/paperboard layer of the laminate (formed from typical pulps in the papermaking process) may be foam-formed [0027; see also Abstract; 0006-0012, 0014, 0016, 0017, 0036, 0039, 0040, 0043, 0045, 0047].
Noda and Nyflött are directed to biodegradable, paper-based, barrier laminates suitable for use in packaging applications and inclusive of PVOH-based barrier layer(s).
Given that Noda states that the (a) paper layer is not limited in terms of how it is formed, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the (a) paper layer via a foam-forming papermaking process, as taught by Nyflött, as the aforesaid process would have been recognized as suitable for forming paper-based layers from pulp fibers for packaging laminate applications, and would have predictably resulted in a foamed paper layer (a), i.e., exhibiting at least some degree of porosity (and thus a reduced density) (see MPEP 2143(I)(A), (I)(B); (I)(E), (I)(G)). Additionally/alternatively, in the same manner, it would have been obvious to have utilized a foamed paper layer as the (a) paper layer of the laminate of Noda, as based on the teachings of Noda, the foamed paper would have been recognized by one of ordinary skill in the art as suitable for use as the paper-based layer in biodegradable/recyclable/repulpable laminates for packaging applications of foods/liquids/products (see MPEP 2144.07). 
Per either of the aforesaid modifications, the (a) paper layer of the laminate of Noda would have been foamed (i.e., exhibited at least some degree of porosity), thereby reading on/rendering obvious the structure implied by the product-by-process limitations recited in claim 15. 

Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(2), further in view of Stanley et al. (US 2014/0099455; “Stanley”).
Regarding claim 16, Noda discloses the biodegradable barrier laminate set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2), inclusive of layers (a)-(d).
Further, Noda discloses that the (d) biodegradable resin layer (PVOH; reads on claimed second biodegradable polymeric layer) typically exhibits a thickness in the range of from 10 to 300 µm [0140], of which substantially overlaps with and renders obvious the claimed range of about 1 to about 200 µm (see MPEP 2144.05(I)). Additionally, as stated above in the grounds of rejection of claim 2, Noda discloses that the grammage (coating weight) of the (b) water vapor barrier layer may be 3-50 g/m2 [0124].
Noda does not explicitly disclose the thickness of the (b) water vapor barrier layer (EVA, optionally with PVOH; reads on claimed first biodegradable polymeric layer). 
Stanley teaches that moisture/oxygen vapor transmission barrier layer(s) (utilized in/for packaging laminates), of which may include barrier polymers and nanoclays, typically exhibit thicknesses of up to about 50 µm [0050-0052; see also Abstract; 0009, 0010, 0020, 0028-0032, 0034, 0037, 0040].
Noda and Stanley are directed to barrier laminates suitable for use in packaging applications. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the (b) water vapor barrier layer of Noda to have a thickness of up to 50 µm, as taught by Stanley, as the aforesaid thickness range was known/recognized in the art as suitable for water vapor barrier layers (and thus has a direct effect on provision/capability of the aforesaid water vapor barrier), predictably resulting in the (b) water vapor barrier layer exhibiting a thickness sufficient to provide the predetermined/desired degree of barrier to water vapor (see MPEP 2143(I)(A)). 
Per the aforesaid modification, the (b) water vapor barrier layer would have exhibited (within the required coating weight of Noda) a thickness up to 50 µm, of which overlaps with/is within the claimed range of about 1 to about 200 µm (see MPEP 2144.05(I)). As such, both of the (b) water vapor barrier layer and (d) the biodegradable resin layer would have exhibited thicknesses/ranges thereof which would have overlapped or been within the claimed range, thereby reading on the limitations of claim 16 (i.e., rendering the range prima facie obvious). 
Regarding claim 31, the grounds of rejection of claim 16 above substantially read on the limitations of claim 31 – i.e., it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have formed the (c) gas barrier layer having a thickness of up to 50 µm, as taught by Stanley, in order to provide the gas barrier layer with a sufficient, and/or predetermined, and/or increased degree of oxygen barrier. Per the aforesaid modification, the (c) gas barrier layer of Noda would have exhibited (within the required coating weight of Noda) a thickness up to 50 µm, of which encompasses and thereby renders prima facie obvious the claimed range of about 0.1 to about 20 µm (see MPEP 2144.05(I)).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claims 1 and 20 above in the rejection under 35 U.S.C. 102(a)(2).
Verrall (US 2007/0178299; “Verrall”) is relied upon as evidence for the basis of the rejection of claim 23. 
Regarding claims 21 and 23, Noda discloses the biodegradable barrier laminate set forth above in the rejection of claims 1 and 20 under 35 U.S.C. 102(a)(2), inclusive of layers (a)-(d). As set forth above, the (b) water vapor barrier layer (i.e., EVA; reads on claimed first biodegradable polymeric layer) may include PVOH [0086, 0088], wherein the aforesaid PVOH may be completely or partially saponified PVOH [0088] (i.e., fully or partially hydrolyzed PVOH). Noda also teaches that the PVOH of the (c) gas barrier layer may be completely or partially saponified PVOH [0107].
Noda discloses that the (d) biodegradable resin layer (reads on claimed second biodegradable polymeric layer (d)) may be formed from PVOH [0130], but does not explicitly disclose whether the PVOH of layer (d) is fully or partially saponified. 
However, in view of the totality of the disclosure of Noda, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized either of completely or partially saponified PVOH in the biodegradable resin layer, given that both are explicitly named by Noda as suitable for use in the aforesaid other layers (and sublayers thereof), and given that there are a finite number of species to choose from (i.e., two – partially or completely saponified). In other words, it would have been obvious to have utilized completely or partially saponified PVOH as the resin of the (d) biodegradable resin layer. Further, given that Noda differentiates between fully and partially saponified and copolymerized PVOH [0088, 0107], the cited disclosure(s) of Noda are reasonably interpreted as encompassing PVOH homopolymer; and the disclosure of completely saponified PVOH is reasonably interpreted as having a degree of hydrolysis of 98% or greater (e.g., 100%), commonly recognized in the art as evidenced by Verrall at [0016], thereby reading on the limitations of claims 21 and 23. It can also be said that partially saponified PVOH constitutes a copolymer of vinyl alcohol and vinyl acetate, of which also reads on the claimed copolymer limitation of claim 21.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claims 1 and 20 above in the rejection under 35 U.S.C. 102(a)(2), further in view of (i) Oosaki et al. (US 2006/0088707; “Oosaki”), and (ii) Fuchs et al. (US 2020/0079922; “Fuchs”) and/or Ogar, Jr. et al. (US 4,765,916; “Ogar”).
Regarding claim 22, Noda discloses the biodegradable barrier laminate set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2), inclusive of layers (a)-(d). Layer (b) may include PVOH; layer (d) is formed from PVOH; or alternatively and as cited above in the grounds of rejection set forth under 35 U.S.C. 102(a)(2), layers (b) and (c) may each include/be formed from multiple sublayers, and/or (an additional) layer (c) may be coated on the base paper prior to addition of layers (b), (c), and (d). As such, in addition/alternatively to the laminate of set forth above in the grounds of rejection of claim 1, Noda also reasonably encompasses/discloses the following laminate in the following sequential order: (a) base paper; (c) gas barrier layer – PVOH; (b) water vapor barrier layer – EVA and PVOH; (c1) gas barrier (sub)layer – PVOH; (c2) gas barrier (sub)layer – PVOH; (d) biodegradable resin layer – PVOH. The aforesaid laminate is condensed as a/c/b/c1/c2/d, i.e., base paper / PVOH(c) / EVA+PVOH / PVOH(c1) / PVOH(c2) / PVOH(d), wherein PVOH(c) reads on the claimed first biodegradable polymeric layer, PVOH(c1) reads on the claimed water-dispersible barrier layer, and PVOH(c2) or PVOH(d) read on the claimed second biodegradable polymeric layer.
In accordance with either of the aforesaid laminates (as disclosed by Noda), it is noted that Noda is silent regarding the average molecular weight of the PVOH utilized in (1) layers (b) and (d), or in (2) layers PVOH(c) and PVOH(c2)/PVOH(d).
Oosaki teaches that the degree of polymerization of (preferably) completely saponified PVOH suitable for use as a barrier layer in paper-based laminates [Abstract; 0006, 0008, 0009, 0011, 0014-0018, 0039-0043, 0045, 0075, 0076] preferably has a degree of polymerization of 100 to 5,000 [0038], of which corresponds (through simple calculation based on the repeat unit of PVOH having a molecular weight of approximately 44 g/mol) to a molecular weight of approximately 4,400 to 220,000 (g/mol or Da). 
Fuchs teaches that the performance of PVOH is based on not only the degree of hydrolysis, but the average molecular weight thereof [0245-0248], wherein 10,000 to 300,000 g/mol is recognized.
Ogar teaches that as the molecular weight of PVOH increases, such as in the range of from about 10,000 to 125,000 g/mol, film strength thereof is increased [col. 5, ln. 40-65]. 
Noda, Oosaki, Fuchs, and Ogar are all directed to the use of PVOH layers/films in packaging applications, and recognize that the monomeric composition of PVOH has a direct effect on the barrier and/or solubility and/or strength of the layer(s)/laminate. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized PVOH having a molecular weight in the range of from 4,400 to 220,000 Da, as taught by Oosaki, in layers (b) and (d), or in layers PVOH(c2)/PVOH(d) (see paragraph 95 above), as the aforesaid molecular weight range would have been recognized as suitable for PVOH which forms a barrier layer in a paper-based laminate (see MPEP 2144.07; 2143(I)(A)), and to have varied (i.e., increased or decreased) through routine experimentation the molecular weight of the PVOH in any of the aforesaid layers over the aforesaid range, in order to increase or decrease the performance of the layer(s)/laminate (see MPEP 2144.05(II)), such as the solubility or film strength thereof, as taught by Fuchs and/or Ogar, thereby reading on the limitation of claim 22. That is, per the aforesaid modification(s), the PVOH in the layers of the laminate of Noda corresponding to the first and second biodegradable polymeric layers would have exhibited an average molecular weight of from 4,400 to 220,000 g/mol, of which encompasses and renders prima facie obvious the claimed range of 20,000 to 150,000 Da (see MPEP 2144.05(I)). 

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(2), further in view of Hirao et al. (US 3,804,785; “Hirao”).
Regarding claims 28 and 29, Noda discloses the biodegradable barrier laminate set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2), inclusive of layers (a)-(d). Layers (b) and (d) both include PVOH, and read on the claimed first and second biodegradable polymeric layers.
Noda does not explicitly disclose the PVOH of the aforesaid layers including a plasticizer, nor a specific species of plasticizer. 
Hirao, directed to PVOH compositions which may be applied as sizing/oxygen barrier layers to paper, teaches that the addition of plasticizers such as polyhydric alcohols including glycerol, propylene glycol, sorbitol, and trimethylolpropane, inter alia, to PVOH improves the pliability/flexibility of the films/layers formed therefrom, and may contribute to increased oxygen barrier properties [col. 3, ln. 58-75; see also cols. 1-2; col. 3, ln. 1-59].
Noda and Hirao are both directed to the use of PVOH as paper sizing or coating agents, intended to provide the paper with oxygen barrier properties. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included a plasticizer in the PVOH of any/all of the layers of the laminate, including the PVOH in layers (b) and (d), in order to increase the pliability/flexibility of the overall laminate, and/or in order to increase the gas barrier properties of the laminate, as taught by Hirao. It also would have been obvious to have utilized any of the species explicitly named by Hirao as suitable for the intended use of plasticization of the PVOH layers (see MPEP 2144.07).
Per the modification, the PVOH of (at least) layers (b) and (d) would have included a plasticizer such as sorbitol, glycerol, propylene glycol, or trimethylolpropane, thereby reading on the biodegradable polymeric layers comprising at least one plasticizer (claim 28) and the corresponding plasticizer species (claim 29).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(2).
Regarding claim 30, Noda discloses the biodegradable barrier laminate set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2), inclusive of layers (a)-(d). As discussed/cited below in the rejection under 103 in view of Toft as evidenced by Berglund, Noda discloses that the (c) gas barrier layer (PVOH) may include up to 91 wt.% clay particles, and further, that the (b) water vapor barrier layer (EVA+PVOH) may include no clay, or as little as approximately 2.5 wt.% clay relative to the total weight of the EVA+PVOH resins [0089-0091, 0095, 0108, 0111]. Noda does not disclose/require the presence of clay in  the (d) biodegradable resin layer (PVOH).
As such, Noda reasonably encompasses and thus renders obvious embodiments where the barrier laminate includes layer (b) having no clay or as little as 2.5 wt.% clay, layer (c) includes up to 91 wt.% clay, and layer (d) having no clay. In view of the vastly different loading levels of clay in layer (c) relative to sandwiching layers (b) and (d), and in the absence of factually-supported objective evidence and/or technical reasoning to the contrary, it stands to reason that layer (c) would have been distinct from adjacent layers (b) and (d) when observed via optical or scanning electron microscopy (see MPEP 2112(V); 2112.01(I), (II)) – i.e., the clay and/or morphology of layer (c) as a result of the inclusion of clay in the layer would have resulted in the layer being visually distinct from the adjacent layers with little or no clay, thereby rendering obvious the limitations of claim 30 (see also the grounds of rejection of claim 30 under 35 U.S.C. 112(b) above). 

Claims 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(2), further in view of Toft et al. (US 2012/0117921; “Toft”). 
Berglund et al. (US 2012/0216718; “Berglund”) is relied upon as evidence for the basis of the rejection of claims 33-38.
Regarding claims 33-38, Noda discloses the biodegradable barrier laminate set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2), where the (c) gas barrier layer is formed from a water-dispersible/soluble PVOH. 
Further, Noda explicitly discloses that the (c) gas barrier layer preferably contains an inorganic pigment such as, inter alia, clay, for the purpose of improving the gas barrier property (of the laminate) [0108, 0110, 0111]; as well as teaches (through simple calculation) that the clay may be included in an amount of up to approximately 91 wt.% based on the weight of the layer (i.e., PVOH + clay) [0111]. Noda but does not require a particular particle size for the clay.
Noda does not explicitly disclose the clay being hydrophilic or in nanoplatelet form, nor a particular aspect ratio for the clay (both of the (c) gas barrier layer).
Toft is directed to packaging laminates for formation into containers/packaging articles for liquid foods, said laminates inclusive of a paper or other cellulose-based material (structural layer); tie/adhesive layers; heat-sealable layers; and barrier layers comprising water-dispersible/soluble PVOH and clay, wherein the aforesaid barrier layer functions as an oxygen/gas and odor barrier layer [Abstract; Figs. 1, 5a, 5b, 6; 0016, 0018, 0019, 0020-0026, 0033, 0054-0056, 0063]. 
Toft teaches that the addition of flake-formed (laminar in shape, i.e., platelet) clay nanoparticles (i.e., nanoplatelets) further improves the gas barrier properties of the barrier layer, where the clay nanoparticles are smectites, with the most preferable being montmorillonite, either purified or sodium-exchanged montmorillonite (i.e., Na-MMT). The clay nanoparticles exhibit an aspect ratio of 50-5,000, and a particle size (in the exfoliated state) up to about 5 µm [0034-0037]. As understood by one of ordinary skill in the art, the sodium-exchanged montmorillonite is a cation-exchanged MMT, i.e., sodium is a cation, as evidenced by Berglund at [0056, 0060, 0088]. 
Noda and Toft are directed to paper-based packaging laminates for liquids/foods, inclusive of gas barrier layers based on PVOH comprising clay dispersed therein for provision of increased gas barrier properties.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the laminate of Noda by utilizing (cation) sodium-exchanged montmorillonite (Na+-MMT) nanoparticles (particle size up to 5 µm and an aspect ratio of 50-5,000; hydrophilic as evidenced by claim 38 and Applicant’s specification), as taught by Toft, as the clay pigment in the (c) gas barrier layer of the laminate, as the aforesaid nanoparticles would have been recognized in the art by one of ordinary skill as suitable for dispersion in PVOH-based gas barrier layers (of paper-based laminates intended for packaging of liquids/foods) for the intended provision of increased gas barrier properties (see MPEP 2144.07 – selection of a known material for its intended use has been held prima facie obvious).
Per the aforesaid modification, the laminate of Noda would have comprised layers (a)-(d), where the (c) gas barrier layer would have been formed from PVOH and Na+-MMT nanoparticles (i.e., nanoplatelets) having an aspect ratio of 50-5,000, wherein the amount of Na+-MMT nanoplatelets would have ranged as high as approximately 91 wt.% of the layer, of which overlaps with and thereby renders prima facie obvious the range recited in claim 33 of greater than 90 wt.% (see MPEP 2144.05(II)). 
The aforesaid aspect ratio of the nanoplatelets (50-5,000) overlaps with and renders prima facie obvious the ranges recited in claims 34 and 35, i.e., greater than about 100, and from about 100 to about 20,000 (see MPEP 2144.05(I)). The clay Na+-MMT nanoplatelets read on “clay nanoplatelets” recited in claim 36; smectite recited in claim 37; and the purified cation-exchanged bentonite recited in claim 38 (i.e., traded as sodium Cloisite®). As modified, the laminate of Noda reads on all of the limitations of claims 33-38. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Berlin.
Regarding claim 39, Noda discloses the barrier laminate detailed above in the rejection of claim 1 under 35 U.S.C. 102(a)(2), inclusive of layers (a)-(d). In the alternative to the aforesaid, Noda discloses that the (d) biodegradable polymeric layer may be PLA [0130, 0142] (instead of PVOH as set forth above in the rejection of claim 1). As such, the barrier laminate comprises the following layers/materials, and disposed in the following sequential order: (a) base material – paper; (b) water vapor barrier – EVA and may also include PVOH; (c) gas barrier – water-dispersible/soluble PVOH; (d) biodegradable resin – PLA. 
Noda does not explicitly disclose a biodegradable adhesive layer located between the aforesaid layers (c) and (d).
Berlin (see paragraphs 41-49 above for disclosure of Berlin – not repeated herein) teaches that a biodegradable adhesive layer of EVA may be added between layers of PLA and PVOH in order to increase the adhesion of the aforesaid materials and thereby increase the overall strength of the packaging laminate [0032, 0033, 0045, 0046].
Noda and Berlin are both directed to paper-based laminates which include layers of PVOH and PLA and which are intended for use in packaging applications.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the laminate of Noda by addition of a layer of biodegradable adhesive (EVA) between the (c) PVOH gas barrier layer and the (d) PLA biodegradable resin layer, as taught by Berlin, in order to increase the adhesion therebetween and/or the overall strength of the laminate. 
As modified, the barrier laminate of Noda would have included the following layers, disposed in the following sequential order: (a) paper base; (b) EVA + optionally PVOH; (c) PVOH; (adhesive) EVA; (d) PLA. The laminate of modified Noda reads on all of the limitations of claim 39. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 20-23, 28-32, and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 27-38 of copending Application No. 17/386,586 (hereinafter “Reference App. ‘586” or “Ref. App.”) in view of Noda (cited above).
Regarding the instant claims stated above, Reference App. ‘586 discloses substantially similar/corresponding claims to the aforesaid instant claims, with the differences being: (i) “recyclable” (Ref. App.) rather than “biodegradable” (instant claims) in the preamble of claim 1; (ii) the paper layer being “recyclable” rather than “biodegradable” throughout the claims; and (iii) the recitations of first and second “water-soluble polymeric layers” rather than first and second “biodegradable” polymeric layers. 
However, claim 14 of the Ref. App. teaches that the “recyclable” paper layer may be glassine or vellum paper, of which are the same species recited in instant claim 14 as being biodegradable. In addition, as set forth cited above in the grounds of rejection of 102(a)(2), Noda teaches that glassine paper is biodegradable, and in view of the Ref. App., is also recyclable. Further, Noda teaches PVOH (water-dispersible/soluble) as suitable for use in the first and second water-soluble polymeric layers of the Ref. App.; teaches that PVOH is biodegradable; and the Ref. App. states in dependent claims 20-22 that PVOH is utilized as the water-soluble polymer of the first and second water-soluble polymeric layers. 
Said in another way, in view of the substantially similar/corresponding nature between the aforesaid instant and Ref. App. claims, given that Noda teaches the species of recyclable/biodegradable paper (glassine paper, amongst other pulps/fibers which are disclosed as recyclable and biodegradable) as well as PVOH being biodegradable and suitable for use in the first and second water-soluble polymeric layers of the Ref. App.; and given that the dependent claims of the Ref. App. disclose/teach PVOH as being water-soluble and disclose/teach the glassine paper as being recyclable (the instant claims recite PVOH as biodegradable and water-soluble) one of ordinary skill in the art would have recognized the claims of the instant application as being obvious variants of the claims of the Ref. App. 
This is a provisional nonstatutory double patenting rejection.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 2006/0222797 to Bekele
US 2015/0376450 to Beyer et al.
US 2007/0106005 to Bourgeois
US 2008/0009585 to Catalfamo
US 2006/0258553 to Catalfamo et al.
US 2017/0021995 to Corbett et al.
US 4,846,992 to Fonsny
US 2020/0317413 to Fortin
US 2011/0293957 to Johansson et al.
US 2014/0349047 to McCaffrey et al.
US 2004/0126514 to McGee et al.
US 2016/0230343 to Pang et al.
US 2011/0135912 to Xu

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782